COURT OF APPEALS
                                       SECOND DISTRICT OF TEXAS
                                                   FORT WORTH 
 
                                        NO.
2-10-051-CV
 
JOSEPH C. CAMPBELL                                                         APPELLANT
 
                                                   V.
 
TOHNNI JONES                                                                     APPELLEE
                                               ----------
                 FROM COUNTY COURT AT LAW OF
WISE COUNTY
                                               ----------
                 MEMORANDUM
OPINION[1] AND
JUDGMENT
                                               ----------
We have
considered the AMotion By
Appellant To Dismiss Appeal.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss
the appeal.  See Tex. R. App. P.
42.1(a)(1), 43.2(f).
Costs of
the appeal shall be paid by appellant, for which let execution issue.  See Tex. R. App. P. 42.1(d). 
 
PER CURIAM
PANEL:  MCCOY, LIVINGSTON, and
MEIER, JJ.
 
DELIVERED:  March 25, 2010




[1]See Tex. R. App. P. 47.4.